      Case 1:20-cv-02555-GHW Document 37 Filed 09/07/21 Page
                                                      USDC   1 of 1
                                                           SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC #:
UNITED STATES DISTRICT COURT                                                     DATE FILED: 9/7/2021
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
Guo Li Zhang,                                                            Docket No: 20-cv-02555
individually and on behalf of all other employees
similarly situated,
                                                                         JUDGMENT
                                             Plaintiffs,

                             -against-


J R SUSHI 2 INC,
Yi Feng Yang, and
Kai Tuan Wang.
                                             Defendants.
-------------------------------------------------------------------x

        A notice of acceptance of a Rule 68 Offer of Judgment having been filed on

September 7, 2021; and Defendants J R SUSHI 2 INC, Yi Feng Yang, and Kai Tuan

Wang having offered to allow judgment in this action to be taken against them and in

favor of plaintiff Guo Li Zhang, in the amount of Thirty-Five Thousand Dollars and Zero

Cents ($35,000.00), inclusive of costs and reasonable attorney’s fees incurred as of the

date of this offer, in complete satisfaction of all claims against Defendants alleged in

Plaintiff’s Complaint; it is

        ORDERED and ADJUDGED that Judgment is entered in favor of Plaintiff Guo

Li Zhang, and against Defendants J R SUSHI 2 INC, Yi Feng Yang, and Kai Tuan Wang

in the amount of Thirty-Five Thousand Dollars and Zero Cents ($35,000.00), inclusive of

costs and reasonable attorney’s fees incurred as of the date of this offer, in complete

satisfaction of all claims against Defendants alleged in Plaintiff’s Complaint.

        The Clerk of Court is directed to close this case.


SO ORDERED.
                                                              _____________________________________
Dated: September 7, 2021                                                GREGORY H. WOODS
New York, New York                                                     United States District Judge
